Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of compound 97 and election of autoimmune disease and graft vs. host disease as the disease (GVHD) to be treated in the reply filed on 02/14/22 is acknowledged.  Claims 6-9 and 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/14/22.
Claims 1-20 are currently pending in the application.  However, due to a restriction requirement, claims 6-9 and 11-20 are withdrawn from further consideration and claims 1-5 and 10 are being examined on the merits herein.
Thus, the requirement is deemed proper and is therefore made final.

Priority

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. It is noted that while a certified copy has been received by the Office, the earliest provisional application that provides adequate support or enablement in the manner provided by the first paragraph of 35 
						       
							 IDS

	The information disclosure statements (IDS) submitted on 11/12/20 and 10/04/21 are acknowledged and have been entered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Claim Rejections - 35 USC § 112 (Lack of Antecedent Basis)
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claim 10 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 10 recites the limitation “the inflammatory or autoimmune disease” in claim 10, line 1 that depend from claim 4 and yet claim 4 is not directed to any subject matter that is directed to inflammatory or autoimmune disease.  Specifically, the claim contains no earlier recitation or limitation of said term and it is unclear as to what element in claim 4 the limitation was making reference to. As a result, there is insufficient antecedent basis for this limitation in the claim.  Applicant may overcome the rejection 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 10 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Wang et al. (WO 2018/081108 A1, cited by applicant and filed on an IDS 1449).

Wang et al. teach amide compounds as kinase inhibitors that are useful in treating autoimmune disorders, inflammation, cardiovascular disorders, central nervous disorders, and neoplastic disorders (see abstract).  Additionally, Wang et al. teach that ROCK inhibitors have been shown to possess anti-inflammatory properties (see pg. 3).  Wang et al. teach that the invention is directed to novel heterocyclic compounds that are inhibitors of ROCK activities and are therefore useful in the treatment of disorders associated with inappropriate or dysregulated ROCK activities (see pg. 4).  Examples of said compounds include racemic mixtures, R & S enantiomers, all racemates and isolated enantiomers of various compounds including compound 46:
 

    PNG
    media_image1.png
    133
    331
    media_image1.png
    Greyscale

Which anticipates instant compound of formula (I) wherein R is C1 alkyl substituted by OR’ wherein R’ is H; R1 and R2 are H; Z2 is a phenyl and Z1 is a C5 membered heterocycle; X is a bond; and R3 is a C5 cycloalkyl (see pg. 39).  Additionally, Wang et al. teach that the compounds of the invention demonstrate improved ROCK enzymes including ROCK1 and/or ROCK2 inhibiting activity and superior pharmacokinetic activity (see pg. 44 and pg. 62).  Additionally, Wang et al. teach that the compounds of the invention can be formulated as pharmaceutical compositions and be useful as therapeutic compounds in the treatment of autoimmune diseases such as graft vs. host disease (see pg. 46 and pg. 50).  

Accordingly, the teachings of Wang et al. anticipate claims 1-5 and 10.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Ginn et al. (U.S. 2012/0178752).

Ginn et al. teach compounds of formula (I) and pharmaceutically acceptable salts thereof that are RHO kinase inhibitors and that can be formulated as pharmaceutical compositions comprising these compounds and methods of using said compound in the treatment of various diseases or disorders (see abstract and paragraphs 0071-0074).  Ginn et al. further teach that the present invention can be useful for inhibiting Rho kinase activity in a patient and useful for treating disorders associated with activation of 
 
    PNG
    media_image2.png
    266
    769
    media_image2.png
    Greyscale

wherein instant X is a bond; R is a C4 alkyl; R1 and R2 are H; Z2 is a substituted phenyl group substituted by halogen; Z1 is OR’ wherein R’ is C1 alkyl or CH3; and R3 is a C9 membered heterocycle (see instant claim 1; see table 1; compound 8; pg. 9).  

Accordingly, the teachings of Ginn et al. anticipate claims 1-5.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samira Jean-Louis whose telephone number is 571-270-3503.  The examiner can normally be reached on 7:30-6 PM EST M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-2720-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SAMIRA J JEAN-LOUIS/
Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
02/26/2022